             Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 1 of 18



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


RHONDA DENISE REID,

          Plaintiff,
v.                                                                  CIVIL ACTION NO.
                                                                     5:20-cv-00077-TES
CANDACE LAWSON, et al.,

          Defendants.


                 ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS



            Rhonda Reid filed her Second Amended Complaint 1 on April 1, 2020. [Doc. 12].

 Collectively, the Complaint and its exhibits number more than 200 pages in length. Ms.

 Reid names 12 defendants and raises claims for violation of her civil rights, personal

 injury, defamation, slander, and discrimination. The claims are mostly related to her

 attempt to purchase a BMW from Butler Ford Honda, Inc. (“Butler”) in December of

 2019. She alleges that several defendants violated her rights and defamed her character

 in January and February of 2020, specifically during the time she filed bankruptcy,

 which happened concurrently with Butler’s repossession process when financing fell

 through on the vehicle. See Section III(A), infra. However, Ms. Reid’s lengthy Complaint

 also contains grievances from seemingly unrelated events dating back as far as 2002,



 1   All references to the Complaint refer to this version of Ms. Reid’s Complaint. [Doc. 12].
         Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 2 of 18



including custody of her children, alleged assaults, and her previous arrest and criminal

conviction. She seeks hundreds of millions in damages for these alleged harms but

provides no details regarding the nature of her injuries or their relation to the amount

she wants to recover. [Doc. 12].

       Seven of the Defendants have been dismissed pursuant to Federal Rule of Civil

Procedure Rule 4(m). [Doc. 31]. The five remaining defendants have filed motions to

dismiss: one filed by Defendant Hope [Doc. 15]; one filed jointly by Defendants

Lawson, Harrison, and Ogletree [Doc. 17]; and one filed by Defendant Massee [Doc. 18].

The Court now considers these motions concurrently, and, for the reasons more fully

discussed below, the Court GRANTS all three motions and DISMISSES this case.

I.     FACTUAL SUMMARY

       A.      Events Occurring in 2019 and 2020

       On or about December 20, 2019, Ms. Reid tried to purchase a BMW from Butler.

She successfully reached a sale agreement with Butler and left the lot with the vehicle,

knowing that she still owed payments on it. [Doc. 12-1 at p. 7]. She was “suppose[d] to

put [$ 2,500] down” on the vehicle by January 3, 2020; however, the financing plan went

awry in late December and early January, and she “decide[d] to file bankruptcy”

instead to “protect” herself. [Id. at p. 8]. She filed for bankruptcy on January 6, 2020.

[Id.]; [Doc. 17-2].




                                              2
         Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 3 of 18



       On January 13, 2020, a Butler employee went to Defendant Lawson, the Greene

County (Georgia) Tax Commissioner, to cancel the registration on the vehicle. [Doc. 12-

1 at p. 9]. Defendant Lawson canceled the vehicle’s registration without telling Ms. Reid

and again refused to issue Ms. Reid a tag when Ms. Reid went to the tag office after

learning that her tag had been canceled. [Doc. 12-1 at pp. 9-10, 16]. Ms. Reid claims that

Defendant Lawson’s decision to revoke the car’s registration, as well as other instances

of alleged canceled tags without her knowledge over many years, are violations of her

civil rights. See, e.g., [Doc. 12-1 at pp. 11, 33].

       Ms. Reid also alleges Defendant Lawson (and others who are not party to this

action) used racial slurs to describe her and made statements that were “defamations of

character” in which they claimed Ms. Reid stole the vehicle from Butler; she claims to

have rebutted their story by producing pictures from December 20, 2019, that supported

her version of events, at which point Defendant Lawson and the others changed their

allegations to claim that Ms. Reid “test drove the car and never came back.” [Doc. 12-1,

pp. 4, 7–9, 12, 25, 28].

       Overall, Ms. Reid claims that these actions put her “at harm,” were “dangerous”

to her, threatened her current probation status, and amount to conduct that “should

violate [Ms. Lawson’s] oath of office.” [Doc. 12-1 at p. 2]. She goes so far as to state

“[A]ll these lies jeopardize my life and my family[’s] li[ves].” [Doc. 12-1 at p. 20]. She

claims repeatedly that the allegations that she stole the vehicle could have resulted in


                                                  3
        Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 4 of 18



criminal proceedings before Defendant Judge Ogletree; however, of note, there is no

evidence in the record that the above-described events have led to any actual arrest or

criminal proceedings. See generally [Doc. 12].

       She has filed a civil suit against Defendant Lawson and others in Baldwin

County State Court, Civil Case No. STCV2020006058, based on allegations substantially

similar to those outlined in the preceding paragraphs. [Doc. 12-1 at pp. 20, 26]; [Doc. 17-

4]. Ms. Reid asserts that the Greene County Sheriff, Defendant Harrison, “violate[d]

[her] right[s] by not serving Ms. Lawson” in a state court action Ms. Reid filed in

February even though she had paid the service fee of $50.00. [Doc. 12- 1 at pp. 13, 16, 26,

30].

       Furthermore, Ms. Reid alleges that Defendant Hope, the bankruptcy trustee,

failed to give proper notice of the bankruptcy proceedings to Butler because “she was

giving Butler time to harass [Ms. Reid].” [Doc. 12-1 at p. 22]. Ms. Reid further alleges

that the delay was due to her race and notice would have been given more quickly if

she were “the other Race [sic].” [Doc. 12-1 at p. 24]. She claims that Defendant Hope

improperly scheduled the February 25, 2020 court date; however, that hearing was

canceled, as Ms. Reid voluntarily dismissed her bankruptcy case on February 24, 2020.

[Doc. 12-1 at p. 27]; [Doc. 12-10]. Ms. Reid also alleges that the “Bankruptcy Trustee

allowed Mrs. Lawson and Mr. Edward to use those Racial remarks.” [Doc. 12-1 at p. 23];

[Doc. 12-10].


                                             4
        Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 5 of 18



       B.     Events Occurring Prior to 2018

       In addition to her claims surrounding the attempted purchase of the car and her

bankruptcy proceedings, Ms. Reid has also dispersed many references to other alleged

violations of her rights dating as far back as 2002 throughout her Complaint. See

generally [Doc. 12].

              i.       Ms. Reid’s Prior Criminal Proceeding

       In this action, Ms. Reid appears to challenge the validity of her 2008 arrest and

2012 conviction for racketeering, for which she was given a 20-year sentence and is

currently serving the probation portion of her sentence for that conviction. [Doc. 12-1 at

pp. 11, 35–38]; [Doc. 12-3 at pp. 2-5]; [Doc. 12-4 at p. 2]. She claims that there was no

warrant for her arrest. See, e.g., [Doc. 12-7 at p. 2]. In conjunction with that challenge, she

claims that Defendant Lawson: falsely claimed Ms. Reid filed fraudulent tax returns in

2007 and 2017; violated the stay on Ms. Reid’s bankruptcy; violated Ms. Reid’s right to

vote in elections; and deprived Ms. Reid of her liberty. [Doc. 12-1 at pp. 14, 33]; [Doc. 12-

5 at pp. 2–3]; [Doc. 12-9 at p. 2]. Ms. Reid also alleges that Sheriff Donnie Harrison and

the Greene County Sheriff Department “write false police reports in other branches of

governments names . . . ,” which contributed to her allegedly invalid conviction in 2012.

[Doc. 12 at p. 2]. She alleges throughout the document that her 2012 conviction was

invalid for a myriad of reasons. See generally [Doc. 12].




                                              5
          Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 6 of 18



                ii.    Ms. Reid’s Children

         Ms. Reid alleges that, in January 2003, Defendant Lawson and the Greene

County Sheriff Department committed “human trafficking” of her children who were

“stolen” from her “at gunpoint” and put into foster care. [Doc. 12-1 at p. 15; [Doc. 12-7

at p. 2]. The children were placed back in her custody in August 2013. [Doc. 12-7 at p.

14–15]

                iii.   Attempt to Obtain Restraining Order

         Ms. Reid alleges that “[t]he City of Greensboro Police Departm[ent] allowed Mrs.

Jackson to shoot at me on March 5, 2004…and she tried to run me off the road…they

refuse to help me again...” [Doc. 12-1 at p. 17]. Ms. Reid states that Judge Ogletree

“refuse[d] to give [her] a restraining order against the Elected Official Mrs. Deborah

Jackson.” [Id.]. She also claims that both Judge Ogletree and Sheriff Harrison would not

assist her by issuing a warrant for Defendant Jackson in 2002 when she allegedly

“jump[ed] on [Ms. Reid] in the courthouse” without cause. [Doc. 12-7].

II.      STANDARDS OF REVIEW

         A.     Pro Se Pleadings

         “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97 (1976)); see also Fed. R. Civ. P. 8(e) (“Pleadings must be


                                               6
         Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 7 of 18



construed so as to do justice.”) However, this Circuit has clarified that this “liberal

construction” standard “does not give a court license to serve as de facto counsel for a

party, or to rewrite an otherwise deficient pleading in order to sustain an action.” Lowe

v. Delta Air Lines Inc., 730 F. App’x 724, 728 (11th Cir. 2018), cert. denied, 139 S. Ct. 431

(2018) (quoting Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014).

Furthermore, even a pro se litigant must adhere to the Federal Rules of Civil Procedure.

See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

       B.     Subject-Matter Jurisdiction

       Because federal courts are courts of limited jurisdiction, they are obligated to

inquire into their own jurisdiction. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 409–

10 (11th Cir. 1999). Therefore, the Court conducts its own inquiry in addition to

considering the arguments raised in Defendants’ motions.

              i.      Original Jurisdiction

       Subject-matter jurisdiction in federal court can be established through one of

three alternatives: (1) jurisdiction pursuant to a specific statutory grant; (2) federal

question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant

to 28 U.S.C. § 1332. Hallett v. Ohio, 711 F. App’x 949 (11th Cir. 2017) (quoting Baltin v.

Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997)). “The district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.” 28 U.S.C. § 1331. Diversity jurisdiction exists where the parties are


                                               7
         Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 8 of 18



citizens of different states and the amount in controversy exceeds $75,000, exclusive of

interest and costs. 28 U.S.C. § 1332(a).

               ii.    Supplemental Jurisdiction

       “In any civil action of which the district courts have original jurisdiction, the

district courts shall have supplemental jurisdiction over all other claims that are so

related to claims in the action within such original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.” 28 U.S.C. §

1367(a). However, “[t]he district courts may decline to exercise supplemental

jurisdiction over a claim ... if ... the district court has dismissed all claims over which it

has original jurisdiction.” 28 U.S.C. § 1367(c)(3). In fact, the general view of this Circuit

is that “[s]tate courts, not federal courts, should be the final arbiters of state law.”

Ingram, 167 F. App’x 107, 108 (quoting Baggett v. First Nat'l Bank of Gainesville, 117 F.3d

1342, 1353 (11th Cir.1997)). “When a court decides not to exercise supplemental

jurisdiction under § 1367(c)(3) because only state claims remain, the proper action is a

dismissal without prejudice so that the complaining party may pursue the claim in state

court.” Ingram, 167 F. App’x 107, 109 (quoting Crosby v. Paulk, 187 F.3d 1339, 1352 (11th

Cir. 1999)).

       C.      Sufficiency of Claims (Rule 12(b)(6) Standard)

       These five defendants seek to dismiss Plaintiff’s action against them for failure to

state a claim pursuant to Fed. R. Civ. P. 12(b)(6). When ruling on a 12(b)(6) motion,


                                               8
         Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 9 of 18



district courts must accept the facts set forth in the complaint as true. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 572 (2007). A complaint survives a motion to dismiss only if it

alleges sufficient factual matter (accepted as true) that states a claim for relief that is

plausible on its face. McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009)). In fact, a well-pled complaint “may

proceed even if it strikes a savvy judge that actual proof of those facts is improbable,

and that a recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (citations

omitted).

       Although Federal Rule of Civil Procedure 8 does not require detailed factual

allegations, it does require “more than [ ] unadorned, the-defendant-unlawfully-

harmed-me accusation[s].” McCullough, 907 F.3d at 1333 (citation omitted). To decide

whether a complaint survives a motion to dismiss, district courts are instructed to use a

two-step framework. Id. The first step is to identify the allegations that are “no more

than mere conclusions.” Id. (quoting Iqbal, 556 U.S. at 679). “Conclusory allegations are

not entitled to the assumption of truth.” Id. (citation omitted). After disregarding the

conclusory allegations, the second step is to “assume any remaining factual allegations

are true and determine whether those factual allegations ‘plausibly give rise to an

entitlement to relief.’” Id. (quoting Iqbal, 556 U.S. at 679).

       Furthermore, a complaint attacked by a 12(b)(6) motion is subject to dismissal

when it fails to “give the defendant fair notice of what the . . . claim is and the grounds


                                                9
        Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 10 of 18



upon which it rests.” Twombly, 550 U.S. at 555. “A plaintiff must plead more than labels

and conclusions or a formulaic recitation of the elements of a cause of action.”

McCullough, 907 F.3d at 1333; see also Twombly, 550 U.S. at 555.

       “To be sure, a plaintiff may use legal conclusions to structure his complaint, but

legal conclusions ‘must be supported by factual allegations.’” McCullough, 907 F.3d at

1333 (quoting Iqbal, 556 U.S. at 679). While courts, in ruling on a motion to dismiss, must

take all of the factual allegations in the complaint as true; they are not bound to accept a

legal conclusion couched as a factual allegation. Iqbal, 556 U.S. at 678. Courts must

“identify conclusory allegations and then discard them—not ‘on the ground that they

are unrealistic or nonsensical’ but because their conclusory nature ‘disentitles them to

the presumption of truth.’” McCullough, 907 F.3d at 1333 (quoting Iqbal, 556 U.S. at 681).

       The issue to be decided when considering a motion to dismiss is not whether the

claimant will ultimately prevail, but “whether the claimant is entitled to offer evidence

to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

grounds by Davis v. Scheuer, 468 U.S. 183 (1984). The factual allegations in a complaint

“must be enough to raise a right to relief above the speculative level” and cannot

“merely create[] a suspicion of a legally cognizable right of action.” Twombly, 550 U.S. at

545, 555. Finally, complaints that tender “‘naked assertion[s]’ devoid of ‘further factual

enhancement’” will not survive against a motion to dismiss. Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 557) (alteration in original). Stated differently, the


                                             10
        Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 11 of 18



complaint must allege enough facts “to raise a reasonable expectation that discovery

will reveal evidence” supporting a claim. Twombly, 550 U.S. at 556.

III.   DISCUSSION

       The Court finds Ms. Reid’s Complaint, even when “liberally construed,” fails to

adequately provide the required “short and plain statement[s]” that are “more than

unadorned, the-defendant-unlawfully-harmed-me accusations” to explain why her

matter is properly before this Court and why she is entitled to relief. See Erickson, 551

U.S. at 94; McCullough, 907 F.3d at 1333; Moon, 863 F.2d at 837; Fed. R. Civ. P. 8(a)(2). In

fact, the Court finds that the plethora of pages in Ms. Reid’s Complaint contain no more

than the “naked assertions devoid of further factual enhancement” that do not survive

against motions to dismiss. See Section II(C) supra; [Doc. 12].

       The Court finds that the vast majority of statements in Ms. Reid’s Complaint are

“no more than mere conclusions” which are not entitled to presumption of truth. Iqbal,

556 U.S. at 679. Thus, upon disregarding the myriad of conclusory allegations, the

remaining factual allegations simply do not “plausibly give rise to an entitlement to

relief” because they fail to provide sufficient facts to demonstrate she has endured

violation of her civil rights, personal injury, defamation, slander, or discrimination. Id;

[Doc. 12]. Thus, Ms. Reid’s Complaint, as a whole, fails to state a claim for which relief

can be granted; however, the Court, in an abundance of caution, also notes additional

considerations made in finding that Defendants’ motions are properly granted.


                                             11
         Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 12 of 18



        A.      Claims Arising from Events Prior to 2018

        Ms. Reid has previously attempted to bring claims in federal court alleging

violation of her rights in relation to her prior criminal proceedings. Reid v. Republic Bank

& Tr. Inc, 805 F. App’x 915, 916 (11th Cir. 2020). The Eleventh Circuit held conclusively

that “[T]he ‘facts which would support’ [Ms.] Reid’s claims . . . all of which concern her

2008 arrest and subsequent trial—would have been apparent to her by, at the latest,

sometime in 2012, and those claims fall outside of the statute of limitations for § 1983

claims. Id. (citing Clark v. State of Ga. Pardons and Paroles Bd., 915 F.2d 636 (11th Cir.

1990)) (“The expiration of the statute of limitations serves as an affirmative defense, the

existence of which warrants a dismissal as frivolous.”).

        Thus, the Court finds that even if Ms. Reid’s claims for injuries that occurred

prior to 2018 had been pled sufficiently, they are time-barred by the two-year statute of

limitations, including claims related to her criminal proceedings, 2 claims regarding

custody of her children, the denial of her requested restraining order, etc. See, e.g., Lovett

v. Ray, 327 F.3d 1181, 1182 (11th Cir. 2003); O.C.G.A. § 9-3-33.



2In light of the Eleventh Circuit’s concise reasoning, this Court also dismisses these claims as time-barred.
However, the Court notes that Ms. Reid’s claims would also fail because she has no cause of action
because of other legal doctrines. See generally Teagan v. City of McDonough, 949 F.3d 670, 678 (11th Cir.
2020) (“It is well-established that the “cause of action for damages attributable to an unconstitutional
conviction or sentence does not accrue until the conviction or sentence has been invalidated.”) (quoting
Heck v. Humphrey, 512 U.S. 447 (1994)); Target Media Partners v. Specialty Mktg. Corp., 881 F.3d 1279, 1284
(11th Cir. 2018) (finding that the Rooker-Feldman doctrine limits the jurisdiction of district courts to
prevent them from hearing “what are essentially appeals from state court decisions” because only the
United States Supreme Court has jurisdiction to hear such cases) (quoting Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284 (2005)).

                                                     12
          Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 13 of 18



       Accordingly, the Court DISMISSES all claims against Defendants Lawson,

Harrison, Ogletree, and Massee related to events that occurred prior to 2018 not only for

failure to state a claim upon which relief can be granted, but also as frivolous and time-

barred.

       B.      Claims Arising from Events not Outside the Statute of Limitations

               i.    Claims Against Defendant Hope

       Even if the Court were to find that Ms. Reid’s allegations against Defendant

Hope were sufficient, the claims against Defendant Hope are not properly before this

Court. Long ago, the United States Supreme Court established the Barton Doctrine,

which states that “[i]t is a general rule that before suit is brought against a receiver[,]

leave of the court by which he was appointed must be obtained.” Carter v. Rodgers, 220

F.3d 1249, 1252 (11th Cir. 2000) (quoting Barton v. Barbour, 104 U.S. 126, 127 (1881)). In

Carter, the Eleventh Circuit specifically held that the Barton Doctrine applies to

bankruptcy courts. Carter, 220 F.3d at 1252. (“[A] debtor must obtain leave of the

bankruptcy court before initiating an action in district court when that action is against

the trustee or other bankruptcy-court-appointed officer, for acts done in the actor’s

official capacity.”). Therefore, because there is nothing in the record to show that Ms.

Reid sought and obtained leave of the bankruptcy court before initiating this action, the

Court does not currently have subject matter jurisdiction to hear the claims against

Defendant Hope.


                                              13
       Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 14 of 18



       Furthermore, even if the Court had jurisdiction to hear the claims against

Defendant Hope, the law is clear that a bankruptcy trustee is not responsible for

providing notice to collectors. See generally 11 U.S.C. §1302; Fed. R. Bankr. P. 2002. Thus,

any claim that Defendant Hope failed to provide timely notice is simply without merit

(as is the argument that the delay was due to racial discrimination) because Defendant

Hope had no duty to communicate Ms. Reid’s bankruptcy status to Butler. Id. As to her

assertion that Defendant Hope somehow improperly scheduled the February 25, 2020

hearing in her bankruptcy case, it is a conclusory statement with no details to support

the assertion. Ms. Reid also fails to explain what harm she supposedly suffered due to

the scheduling of the hearing.

       Accordingly, the Court GRANTS Defendant Hope’s motion [Doc. 15] and

DISMISSES all claims against her for failure to state a claim upon which relief can be

granted and for lack of subject-matter jurisdiction.

              ii.    Claims Against Defendant Harrison

       The Court finds that Ms. Reid’s claims against Defendant Harrison are bare and

conclusory, centering around Ms. Reid’s apparent dissatisfaction regarding service of

process in the state-court action she has filed against Defendant Lawson and others. She

does not state a claim against Defendant Harrison in his individual capacity; likewise,




                                             14
         Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 15 of 18



she does not even remotely state facts sufficient to overcome qualified immunity, 3 much

less to pass the “extremely rigorous” assessment to hold supervisors liable for actions of

their subordinates. See generally Gainor v. Douglas Cty., 59 F. Supp. 2d 1259, 1290 (N.D.

Ga. 1998); Braddy v. Florida Dep’t of Labor and Emp. Sec., 133 F.3d 797, 802 (11th Cir. 1998).

Accordingly, the Court DISMISSES all claims against Defendant Harrison for failure to

state a claim upon which relief can be granted.

        iii.     Claims Against Defendant Judge Ogletree

        The Court finds that Ms. Reid has stated no claims against Judge Ogletree arising

from events within the statute of limitations but has merely speculated that she may

have appeared before Judge Ogletree if had she been arrested. In addition, all mentions

of Judge Ogletree refer to actions made in her official capacity and any claims arising

from those actions are barred by judicial immunity. Bolin v. Story, 225 F.3d 1234, 1239

(11th Cir. 2000) (“Judges are entitled to absolute judicial immunity from damages for

those actions while acting in their judicial capacity unless they acted in the clear absence




3Because the Court dismisses Ms. Reid’s claims against Defendant Harrison for failure to state a claim, it
does not conduct a full qualified immunity analysis; however, the Court notes, that as argued in
Defendants’ Motion to Dismiss, [Doc. 17], even if Ms. Reid had properly stated a claim, Defendant
Harrison is likely entitled to qualified immunity. “Qualified immunity offers complete protection for
individual public officials performing discretionary functions ‘insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a reasonable person would have known.’”
Toole v. City of Atlanta, 798 F. App’x 381 (11th Cir. 2019) (quoting Sherrod v. Johnson, 667 F.3d 1359, 1363
(11th Cir. 2012)). Specifically, Plaintiff has failed to allege any facts to show (1) exactly which statutory or
constitutional right the Defendants allegedly violated and (2) that the allegedly violated right was “clearly
established.” Skop, 485 F.3d 1130, 1137; see also Elmore v. Fulton Cty. Sch. Dist., 605 F. App’x 906 (11th Cir.
2015).

                                                      15
         Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 16 of 18



of all jurisdiction.”). Accordingly, the Court DISMISSES all claims against Defendant

Judge Ogletree.

                 iv.      Claims Against Defendant Lawson

        By Ms. Reid’s own account, Defendant Lawson denied her vehicle registration

due to disagreement regarding ownership status of the vehicle (not because she was in

bankruptcy). See generally 11 U.S.C. § 525(a); [Doc. 12]. Therefore, the Court construes

the claims raised against Defendant Lawson regarding vehicle registration as state law

claims brought against Defendant in her official capacity. Thus, even if Ms. Reid’s

allegations were sufficient, they would still be barred both by the doctrine of sovereign

immunity 4 and by this Circuit’s policy that “[s]tate courts, not federal courts, should be

the final arbiters of state law.” Ingram, 167 F. App’x 107, 108 (quoting Baggett, 117 F.3d

at 1353); see also Section II(B)(ii), supra. The Court also declines to exercise supplemental

jurisdiction over the defamation claims, which, as pled, do not demonstrate

“defamation ‘plus’ the violation of some more tangible interest” which is required

“before the plaintiff is entitled to invoke the procedural protections of the Due Process

Clause.” Cannon v. City of W. Palm Beach, 250 F.3d 1299, 1302 (11th Cir. 2001) (citing Paul



4“The doctrine of sovereign immunity applies ‘to the state and all of its departments and agencies,’
including counties, ‘[a]nd county officers sued in their official capacities-since a suit against a county
officer in her official capacity is a suit against the county itself-enjoy the same sovereign immunity.’ This
immunity ‘can only be waived by an Act of the General Assembly which specifically provides that
sovereign immunity is thereby waived and the extent of such waiver.’” Raw Properties, Inc. v. Lawson, 783
S.E.2d 161, 163 (Ga. Ct. App. 2016) (internal citations omitted); see also Ga. Const. of 1983, Art. I, Sec. II.,
Par. IX (e).

                                                      16
            Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 17 of 18



v. Davis, 424 U.S. 693 (1976); see also Siegert v. Gilley, 500 U.S. 226, 233, (1991)

(“Defamation, by itself, is a tort actionable under the laws of most States, but not a

constitutional deprivation.”).

           Accordingly, the Court DISMISSES all claims against Defendant Lawson for

failure to state a claim upon which relief can be granted and lack of subject-matter

jurisdiction. See generally Fed. R. Civ. P. 12(b)(6); 28 U.S.C. § 1367(c)(3).

                    v.       Claims Against Defendant Massee

           Ms. Reid’s allegation that an unidentified Baldwin County deputy called her and

made threats does not state a claim against Defendant Massee in his individual capacity

nor does it state any facts which would even begin to override qualified immunity, 5

much less pass the “extremely rigorous” assessment that would be required to hold

Defendant Massee liable for actions of the Department’s deputies. See generally Gainor,

59 F. Supp. 2d 1259; Braddy, 133 F.3d 797. Accordingly, the Court GRANTS Defendant

Massee’s Motion [Doc. 18] and DISMISSES all claims against him for failure to state a

claim upon which relief can be granted.

IV.        CONCLUSION

           The Court GRANTS Defendant Hope’s Motion to Dismiss, [Doc. 15], and

DISMISSES all Ms. Reid’s claims against her for failure to state a claim upon which

relief can be granted and for lack of subject-matter jurisdiction. See generally Fed. R. Civ.


5   See n.3, supra; [Doc. 18].

                                                17
        Case 5:20-cv-00077-TES Document 32 Filed 06/16/20 Page 18 of 18



P. 12(b)(6); 28 U.S.C. § 1367(c)(3). The Court GRANTS the joint Motion to Dismiss,

[Doc. 17], of Defendants Lawson, Harrison, and Judge Ogletree and DISMISSES all

claims against them for failure to state a claim upon which relief can be granted and

such other grounds as outlined in Section III, supra. See generally Fed. R. Civ. P. 12(b)(6).

The Court GRANTS Defendant Massee’s Motion to Dismiss, [Doc. 18], and

DISMISSES all Ms. Reid’s claims against him for failure to state a claim upon which

relief can be granted and such other grounds as outlined in Section III, supra. See

generally Fed. R. Civ. P. 12(b)(6). Accordingly, the Court DIRECTS the Clerk of Court

to terminate Defendants Hope, Lawson, Harrison, Massee, and Judge Ogletree and

CLOSE this case.

       SO ORDERED, this 16th day of June, 2020.

                                                  s/Tilman E. Self, III___________
                                                  TILMAN E. SELF, III, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             18
